Citation Nr: 1633440	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  12-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 20 percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for PTSD and Type II diabetes mellitus and assigned initial evaluations for those disabilities of 30 percent and 20 percent, respectively.

In a July 2012 rating decision, the RO increased the initial evaluation for the Veteran's service-connected PTSD to 50 percent for the entire claim period.  As that increase did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

Pursuant to the Veteran's request, a hearing before a Veterans Law Judge was scheduled for February 2014.  However, the Veteran failed to appear for the hearing and provided no explanation for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. §§ 20.702(d); 20.704(d) (2015).

In June 2015, the Veteran submitted a VA Form 21-22 electing Disabled American Veterans as his representative.  No limitations on representation were noted and the previously existing power of attorney was thereby revoked.  See 38 C.F.R. § 14.631(f)(1) (2015).  In June 2016, however, the Veteran's former representative, AMVETS, submitted argument on his behalf.  Although AMVETS is no longer representing the Veteran, the Board finds that the submission of the additional argument was not prejudicial to his claims.  Moreover, as the claims on appeal are being remanded herein, the Veteran's current representative will also have an opportunity to submit argument on the Veteran's behalf before the case is returned to the Board for further appellate review.

In addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claims, and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher initial ratings for his service-connected PTSD and Type II diabetes mellitus.  He was last evaluated for those conditions in September 2012.  Records of VA medical treatment the Veteran has received since that time reflect that both of those conditions may have worsened since then.  Furthermore, in June 2016 correspondence, the Veteran's former representative suggested that the Veteran's PTSD and diabetes were more disabling than currently evaluated, and requested that the Veteran be afforded current VA examinations if his claims could not be granted. 

The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  However, the mere passage of time between the last examination and the Board's review does not automatically render the examination inadequate; there must be evidence of a change in the condition or allegation of worsening of the condition.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  Here, given that the record demonstrates a potential increase in severity of the Veteran's service-connected PTSD and diabetes since he was last evaluated in September 2012, additional examinations are warranted.

Additionally, the Veteran's records from the Social Security Administration (SSA) have been associated with the claims file on a compact disc.  On remand, those records should be electronically uploaded to the Veteran's Virtual VA or VBMS file.

Updated VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Upload the Veteran's records from SSA (contained on a compact disc located in the paper claims file) to his Virtual VA or VBMS file for Board review.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  The examiner should also discuss how the Veteran's PTSD impacts his ability to work.

4.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected Type II diabetes mellitus.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  The examiner should identify all diabetic complications found to be present.  The examiner's attention is specifically directed to the documentation of VA treatment for eye and lower extremity conditions-including a July 2014 notation of mild neuropathy during a foot examination.  If separate examinations of any complications are needed, they should be scheduled.  The examiner should also discuss how the Veteran's diabetes and any complications of that disability impact his ability to work.

5.  After completing the requested actions and any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

